OPINION

Per Curiam:

Convicted by jury of rape, battery with use of a deadly weapon, and two counts of infamous crime against nature, appellant contends he was denied a fair trial due to ineffective assistance of counsel. This contention is without merit.
After each side had rested their case, appellant’s attorney made certain vague statements in the presence of the jury regarding withdrawal from the case. While we do not approve such conduct, the record fails to disclose that this action either prejudiced appellant or amounted to ineffective assistance of counsel. See: Jackson v. Warden, 91 Nev. 430, 537 P.2d 473 (1975); Warden v. Lischko, 90 Nev. 221, 523 P.2d 6 (1974); Founts v. Warden, 89 Nev. 280, 511 P.2d 111 (1973); Bean v. State, 86 Nev. 80, 465 P.2d 133 (1970).1
Affirmed.

 Appellant was not represented by present counsel at trial.